*721
Judgment affirmed.

A witness who claimed to have been on the train at the time in question, gave testimony corroborative of that of the plaintiff' as to the conductor’s words and pushing the plaintiff off. He further testified that the trains very frequently do not stop at the platform, but just stop at the coal-chute, about two hundred yards from there, at which place the witness got aboard because he thought may be they would not stop at the platform. Another witness testified that the train was stopped in a cut about one hundred and fifty yards from the station; the coach was left in the cut, and the train was switched and a coal-car put in ; it stayed there about five minutes; then it was attached to the coach and pulled rapidly past the station; about two hundred yards below the station it was moving at the rate of about sixteen miles an hour; this was between seven and eight o’clock in the evening. The witness found the plaintiff by hearing his groans in the dark; went to him and found him in an insensible condition; he was bleeding from a- wound on the head, and his right hip so injured that witness had to carry him. He assisted him to his, witness’s, house, where he lay for eight days suffering greatly. A platform belonging to the defendant is situated at Oreburg for the use of passengers in getting on and off trains, and the train stops there for that purpose. The platform is not covered, but is near a store which would afford a shelter.
The testimony of the defendant’s conductor and brakeman, and of another witness who was on the train, tended to show, in brief, as follows : It is the custom of the defendant’s accommodation-train, whenever there are no ladies to get off at Oreburg, to let passengers off and on at the coal-chute. On the day in question there were no lady passengers, and the train did not stop at the platform. After the train had passed it a short distance, the plaintiff went to the conductor and asked why he did not put him off at Oreburg, to which the conductor replied, he should have got off when they stopped. The plaintiff said the conductor would have to back and let him off. The conductor replied he could not do that, as they were on a heavy down grade with a heavy train and a wet track, and that it would be impossible to back up. The plaintiff said, “ By G—, I will get off’ any how,” and with that he ran to the front platform and jumped off’. The train was going about five or six miles an hour. The conductor did not leave his seat until the plaintiff jumped, but glanced through the window, and the plaintiff was heard to say, “ By G-—, I told you so,” or some other boastful expression. From the way the plaintiff acted the conductor and brakeman judged that he was drunk. The conductor did not push him off, or.even touch or make any attempt to do so. He jumped off of his own motion. They frequently carried a rough class of men from Alabama and the iron works up towards Rome.
Dorsey, Brewster & Howell and McCcjtchen & Shumate, for plaintiff in error.
Wright & Harris, contra.